VICTORY, J.,
dissenting from the writ denial.
| ¾ While stating that payment of workers’s compensation benefits does not constitute an admission that they are owed, the court of appeal failed to apply the statute. Since Wal-Mart has disputed that an accident occurred and plaintiff was disabled as a result, there can be no penalty or attorneys’ fees at this time for failure to pay the correct amount of benefits. Wal-Mart may prevail at the trial of the case on the merits that there was no accident and/or no resulting disability and no workers’ compensation is owed. Surely, an employer cannot be penalized for failing to pay the “correct” amount of benefits, when no benefits are owed.
I would grant Wal-Mart’s writ application.